Exhibit 10.1

SUBSCRIPTION AGREEMENT

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington

The undersigned (the “Investor”) hereby confirms its agreement with CytoDyn
Inc., a Delaware corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Shares and Warrants attached hereto as Annex I (collectively, (this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

2. The Company has authorized the issuance and sale to certain investors of
(i) shares (each a “Share,” collectively, the “Shares”) of its common stock, par
value $0.001 per share (the “Common Stock”) and (ii) warrants (each, a
“Warrant,” and, collectively, the “Warrants”), each to purchase one share of
Common Stock at an exercise price of $0.75 per share, exercisable for a period
of five (5) years from its original date of issuance, to be evidenced by a
Common Stock Purchase Warrant in substantially the form attached hereto as
Annex III; with such Shares and Warrants to be issued at an aggregate purchase
price of $0.50 (the “Purchase Price”) per fixed combination of one Share and one
Warrant. The Shares and Warrants are immediately separable and will be issued
separately. The shares of Common Stock issuable upon exercise of the Warrants
are referred to herein as the “Warrant Shares” and, together with the Shares and
the Warrants, are referred to herein as the “Securities”).

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, No. 333-213349
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and declared effective on September 9,
2016 (including the base prospectus contained therein (the “Base Prospectus”)),
(2) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”)), that have been or will be filed (if required) with the Commission and
delivered to the Investor on or prior to the date hereof, containing certain
supplemental information regarding the Securities, the terms of the Offering and
the Company (the “Issuer Free Writing Prospectus”), and (3) a prospectus
supplement (the “Prospectus Supplement” and together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Securities and terms of the Offering that has been or will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares and
Warrants set forth below for the aggregate purchase price set forth below. The
Shares and Warrants shall be purchased pursuant to the Terms and Conditions for
Purchase of Shares and Warrants attached



--------------------------------------------------------------------------------

hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5. The settlement of the Shares purchased by the Investor shall be effected by
crediting the account of the Investor’s prime broker with the Depository Trust
Company (“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) delivery
system, whereby Investor’s prime broker (as specified by such Investor on
Annex II attached hereto) shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Computershare,
the Company’s transfer agent (the “Transfer Agent”), at the Company’s direction.
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES AND WARRANTS BEING PURCHASED BY THE INVESTOR TO
THE FOLLOWING ACCOUNT:

 

  [***]

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER AND (B) ARRANGE FOR SETTLEMENT BY WAY OF DWAC IN A TIMELY MANNER.
IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND
WARRANTS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER,
THE SHARES AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6. The executed Warrants shall be delivered in accordance with the terms
thereof.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

2



--------------------------------------------------------------------------------

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated September 9, 2016, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

9. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

 

3



--------------------------------------------------------------------------------

Number of Shares:                             

Number of Warrants / Warrants Shares:                             

Purchase Price Per Combined Share and One Warrant: $0.50

Aggregate Purchase Price: $                            

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

INVESTOR

By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

Email:  

 

 

Agreed and Accepted CYTODYN INC. By:  

 

  Name:   Title:

 

Dated as of:  

 



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES AND WARRANTS

1. Authorization and Sale of the Shares and Warrants. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares
and Warrants.

2. Agreement to Sell and Purchase the Shares and Warrants; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Shares and Warrants are attached as Annex I (the “Signature Page”) for the
aggregate purchase price therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares and Warrants to them. The Investor and the
Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay Paulson Investment
Company, LLC (the “Placement Agent”) a fee (the “Placement Fee”) and certain
expenses in respect of the sale of Shares and Warrants to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated August 8,
2017, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third
party beneficiary thereof. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and/or in one or more filings pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) to be made by the Company with the
Commission and incorporated by reference into the Prospectus prior to the
consummation of the Offering. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

3. Closings and Delivery of the Shares and Warrants and Funds.

3.1 Closing. The completion of the purchase and sale of the Shares and Warrants
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent, in accordance with Rule
15c6-l promulgated under the Exchange Act. At the Closing, (a) the Company shall
cause Computershare, the Company’s transfer agent (the “Transfer Agent”), to
deliver to the Investor the number of Shares set forth on the Signature Page
registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached

 

I-1



--------------------------------------------------------------------------------

hereto as Annex II, in the name of a nominee designated by the Investor (b) the
Company shall cause to be delivered to the Investor one Common Stock Purchase
Warrant, in substantially the form attached hereto as Appendix II, evidencing
Warrants to purchase the number of Warrant Shares set forth on the Signature
Page and (c) the aggregate purchase price for the Shares and Warrants being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares and Warrants to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares and Warrants
being purchased hereunder as set forth on the Signature Page and (ii) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares and Warrants will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares and Warrants that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agent in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Placement
Agreement, then the Placement Agent may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

3.3 Settlement Procedures. The settlement of the Shares purchased by the
Investor shall be effected by crediting the account of the Investor’s prime
broker (as specified by such Investor on Annex II attached hereto) with the
Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) delivery system.

(a) Delivery of Funds. No later than one (1) business day after the execution of
this Agreement by the Investor and the Company, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares and Warrants being purchased by the Investor to the following account
designated by the Company:

[***]

(b) Delivery of Shares. No later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by such Investor are maintained, which broker/dealer shall be a
DTC participant, to set up a DWAC instructing the Transfer Agent to credit such
account or accounts with the Shares. Such DWAC

 

I-2



--------------------------------------------------------------------------------

instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent. Upon the
closing of the Offering, the Company shall direct the Transfer Agent to credit
the Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Shares and Warrants, including investments in securities issued by the Company
and investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
and Warrants set forth on the Signature Page, has received and is relying only
upon the Disclosure Package and the documents incorporated by reference therein.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Shares and Warrants, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agent
is not authorized to make and has not made any representation, disclosure or use
of any information in connection with the issue, placement, purchase and sale of
the Shares and Warrants, except as set forth or incorporated by reference in the
Base Prospectus, the Prospectus Supplement or any free writing prospectus.

4.3 The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package or any other materials presented to the Investor in
connection with the purchase and sale of the Shares and Warrants constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors and made such investigation as it,

 

I-3



--------------------------------------------------------------------------------

in its sole discretion, has deemed necessary or appropriate in connection with
its purchase of Shares and Warrants. The Investor also understands that there is
no established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange. The Investor understands that without an active market,
the liquidity of the Warrants will be limited.

4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales (as defined herein)
involving the Company’s securities). The Investor covenants that it will not
engage in any purchases or sales of the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. The Investor agrees that it will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

4.7 The Investor is acquiring the Shares and Warrants (including, upon the
exercise of the Warrants, the Warrant Shares) solely for such Investor’s own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part. The Investor has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Shares, the Warrants, or the Warrant Shares, and the Investor has no
plans to enter into any such agreement or arrangement. The Investor agrees to
make due inquiry regarding, and not to sell or transfer the Shares, the Warrants
or the Warrant Shares in violation of, any federal and/or state securities laws
applicable to the Investor.

4.8 The Investor has sufficient knowledge and experience in financial and
business matters to be capable of evaluating the merits and risks of an
investment in the Securities and is able to bear the economic risks of such
investment.

4.9 The Investor is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, internet “blogs,” bulletin boards, discussion
groups and social networking sites) in connection with the Offering and sale of
the Securities and is not subscribing for the Securities and did not become
aware of the Offering through or as a result of any seminar or meeting to which
the Investor was invited by, or any solicitation of a subscription by, a person
not previously known to the Investor in connection with investments in
securities generally.

 

I-4



--------------------------------------------------------------------------------

4.10 The Investor meets the suitability standards set forth in Part B of the
Investor Questionnaire attached hereto as Annex II.

4.11 The Investor is aware that the Placement Agent, for the services it is
providing in this Offering will receive, with respect to subscriptions made in
this Offering through the Placement Agent, (1) a cash compensation equal to 9%
of the gross proceeds received by the Company from such subscribers; and (2) a
warrant to purchase a number of shares equal to 8% of the Shares issued to such
subscribers in the Offering. Other than those commissions payable to the
Placement Agent as described herein, the Investor has taken no action that would
give rise to any claim by any person for brokerage commissions, finders’ fees or
the like relating to this Agreement or the transactions contemplated hereby.

4.12 The Investor acknowledges that the Placement Agent has acted as a placement
agent for the Company in previous offerings of its debt and equity securities,
and the Placement Agent and its registered representatives received, as
compensation for those offerings, warrants to purchase shares of the Company’s
common stock, which may give Placement Agent as incentive to sell the Securities
to the Investor.

4.13 The Investor is aware that a Managing Partner in the Placement Agent’s New
York, NY office, Robert J. Setteducati, entered into a final settlement with the
Massachusetts Securities Division in 2001 pursuant to which he agreed, among
other things, never to seek to register with the Massachusetts Securities
Division in any capacity. The settlement resolved allegations that
Mr. Setteducati failed to adequately supervise employees at a prior
broker-dealer.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor. The Placement Agent shall be
a third party beneficiary with respect to the representations, warranties and
agreements of the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by e-mail or (b) if delivered from outside
the United States, by International Federal Express or e-mail, and will be
deemed given (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two businessdays after so mailed and
(iv) if delivered by e-mail, upon electronic confirmation of receipt, and will
be delivered and addressed as follows:

(a) if to the Company, to:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington

Attention: Michael D. Mulholland, Chief Financial Officer

Email: mmulholland@cytodyn.com

 

I-5



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Attention: Steven M. Skolnick

Email: sskolnick@lowenstein.com

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Shares and Warrants to such Investor.

13. Publicity. The Company and the Investor agree that the Company shall, as
promptly as practicable following the Closing Date, file a current report on
Form 8-K with the Securities and Exchange Commission including, but not limited
to, a form of this Agreement and forms of Warrant as exhibits thereto.

 

I-6



--------------------------------------------------------------------------------

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

I-7



--------------------------------------------------------------------------------

ANNEX II

INVESTOR QUESTIONNAIRE



--------------------------------------------------------------------------------

ANNEX III

FORM OF COMMON STOCK PURCHASE WARRANT